UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4144
MARY ANN ALLEN,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-02-275)

                      Submitted: May 15, 2003

                      Decided: May 27, 2003

          Before LUTTIG and KING, Circuit Judges, and
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, William C. Ingram,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                      UNITED STATES v. ALLEN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Mary Ann Allen pleaded guilty to possessing firearms as a con-
victed felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).
She was sentenced to eighty-four months incarceration, three years of
supervised release, and a $100 special assessment.

   On appeal, Allen asserts that her constitutional rights were vio-
lated, and that her sentence was improper, because her offense level
was increased based on facts that were not alleged in the indictment
or proven to a jury. In reviewing a district court’s application of the
sentencing guidelines, this Court reviews factual determinations for
clear error, legal questions de novo, and mixed questions of law and
fact are reviewed under a standard that gives due deference to the dis-
trict court. United States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996).
Allen’s claim is meritless because Allen cannot establish her eighty-
four month sentence violated the 120 month statutory maximum she
faced. 18 U.S.C. § 924(a)(2) (2000); Apprendi v. New Jersey, 530
U.S. 466, 490 (2000); United States v. Obi, 239 F.3d 662, 667 (4th
Cir.), cert. denied, 534 U.S. 835 (2001); United States v. Kinter, 235
F.3d 192, 201-02 (4th Cir. 2000), cert. denied, 532 U.S. 937 (2001).

  Accordingly, we affirm Allen’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid in the decisional process.

                                                           AFFIRMED